
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1



EDISON INTERNATIONAL

EXECUTIVE INCENTIVE COMPENSATION PLAN

Effective January 1, 1997 and as
amended October 24, 2007 and February 25, 2009


WHEREAS, it has been determined that it is in the best interest of Edison
International and its affiliates to offer and maintain competitive executive
compensation programs designed to attract and retain qualified executives;

WHEREAS, it has been determined that providing financial incentives to
executives that reinforce and recognize corporate, organizational and individual
performance and accomplishments will enhance the financial and operational
performance of Edison International and its affiliates; and

WHEREAS, it has been determined that an incentive compensation program would
encourage the attainment of short-term corporate goals and objectives;

NOW, THEREFORE, the Edison International Executive Incentive Compensation Plan
has been established by the Compensation and Executive Personnel Committee of
the Board of Directors effective January 1, 1997, and made available to eligible
executives of Edison International and its participating affiliates subject to
the following terms and conditions:

1.  Definitions.    When capitalized herein, the following terms are defined
as indicated:

"Board" means the Board of Directors of a Company.

"CEO" means the chief executive officer of a Company.

"Chairman" means the Chairman of the Board and Chief Executive Officer of Edison
International.

"Code" means the Internal Revenue Code of 1986, as amended.

"Company" means Edison International or a participating affiliate.

"Committee" means the Compensation and Executive Personnel Committee of the
Edison International Board of Directors. Where the context requires with respect
to officers and other participating employees of Southern California Edison
Company, "Committee" shall also mean the Compensation and Executive Personnel
Committee of the Southern California Edison Company Board of Directors.

"Participant" means the Chairman, president, executive vice presidents, senior
vice presidents, elected vice presidents, and senior managers whose
participation in this Plan has been approved by the Committee, Chairman
or Board.

"Plan" means the Edison International Executive Incentive Compensation Plan.

2.  Eligibility.    To be eligible for the full amount of any incentive award,
an individual must have been a Participant for the entire calendar year.
Pro-rata awards may be distributed to Participants who are discharged for
reasons other than incompetence, misconduct or fraud, or who resigned, retired
or became disabled during the calendar year, or who were Participants for less
than the full year. In the event of the death of a Participant during the
calendar year, a pro-rata award may be made at the discretion of the Committee,
the Board, or CEO having the authority to approve the Participant's award had
the death not occurred.

3.  Company Performance Goals.    Each CEO will furnish recommended Company
performance goals to the Chairman. In consultation with the Chairman, the
Committee will select specific performance goals for the year. The performance
goals must represent relatively optimistic, but reasonably attainable goals, the
accomplishment of which will contribute significantly to the attainment of
Company strategic objectives.

4.  Individual Incentive Award Levels.    Company, organizational and individual
performance relative to the pre-established goals will determine the award a
Participant can receive. The Committee will establish target award levels for
the year as a percentage of base salary at the time performance goals are set
(and/or at such later time when the individual first becomes eligible to
participate in the Plan or is eligible to receive a higher target award level
under the Plan because of a promotion or other approved reason). If the
Committee

--------------------------------------------------------------------------------




determines individual and Company performance goals have been substantially met,
Participants will be eligible for individual incentive awards at the target
award levels established by the Committee. Stretch-maximum awards may be
established by the Committee and earned on the basis of performance in excess of
targets. Any incentive awards becoming payable to Participants who are promoted
during the calendar year after the first quarter or otherwise become entitled to
receive a higher base salary and/or target award level under the Plan during the
calendar year after the first quarter may be calculated based on the
Participant's weighted average base salary and target award level, taking into
account the base salary and target award level as of the end of the first
quarter and the base salary and target award level(s) during the remainder of
the calendar year. All awards are discretionary and will be based on the
assessment of corporate and individual performance by the Committee or the CEO.

5.  Approval and Payment of Individual Awards.    During the first quarter of
the year following the completion of the calendar year, the Chairman, in
consultation with each CEO, will assess the degree to which individual and
corporate goals and objectives have been achieved. Incentive award
recommendations for eligible officers will be developed. The Committee will
receive a report from the Chairman as to overall Company performance, will
deliberate on management recommendations, and will approve, or recommend for
approval by the applicable Board, the officer awards. Awards to non-officers
will be determined and approved by the CEO of each Company, or his/her designee.
All decisions of the Committee, the Chairman and the CEOs regarding individual
incentive awards will be final and conclusive.

Incentive award payments will be made as soon as practical following the
appropriate approval (and in all events within two and one-half months after the
end of the calendar year to which the award relates). Payment will be made in
cash except to the extent an eligible Participant has previously elected to
defer payment of some or all of the award pursuant to the terms of a deferred
compensation plan of the Company or to the extent the Committee or Board elects
to defer payment of some or all of the award. Awards made will be subject to any
income or payroll tax withholding or other deductions as may required by
Federal, State or local law.

Awards under this Plan will not be considered to be salary or other compensation
for the purpose of computing benefits to which the Participant may be entitled
under any qualified Company retirement plan, including but not limited to the
SCE Retirement Plan, the Edison 401(k) Savings Plan, or any other plan or
arrangement of the Company for the benefit of its employees if such plan or
arrangement is a plan qualified under Section 401(a) of the Code and is a trust
exempt from Federal income tax under Section 501(a) of the Code. Awards may be
considered compensation for nonqualified plan purposes depending on the terms
and conditions of the particular nonqualified plan.

Awards payable to Participants under this Plan shall constitute an unsecured
general obligation of the Company, and no special fund or trust will be created,
nor will any notes or securities be issued with respect to any awards.

6.  Plan Modifications and Adjustments.    In order to ensure the incentive
features of the Plan, avoid distortion in its operation and compensate for or
reflect extraordinary changes which may have occurred during the calendar year,
the Committee may make adjustments to the Company performance goals or other
Plan terms and conditions before, during or after the end of the calendar year
to the extent it determines appropriate in its sole discretion. Adjustments to
the Plan shall be conclusive and binding upon all parties concerned. The Plan
may be modified or terminated by the Committee at any time.

7.  Plan Administration.    This Plan and any officer awards made pursuant to it
are to be approved by the Committee or the Board of the participating affiliate
after review by the Committee. Each CEO, or his/her delegate, shall approve any
non-officer awards. Administration of the Plan is otherwise delegated to the
Edison International Vice President of Human Resources and designees acting
under his/her direction. Such vice president is authorized to approve
ministerial amendments to the Plan, to interpret Plan provisions, and to approve
changes as may be required by law or regulation. No Company, Board, Committee or
individual shall be liable to any person for any action taken or omitted in
connection with the interpretation and administration of the Plan.

8.  Successors and Assigns.    This Plan shall be binding upon and inure to the
benefit of the heirs, legal representatives, successors and assigns of the
Company and Participant. Notwithstanding the foregoing, any right to receive
payment hereunder is hereby expressly declared to be personal, nonassignable and
nontransferable, except by will, intestacy, or as otherwise required by law, and
in the event of any attempted assignment, alienation or transfer of such rights
contrary to the provisions hereof, the Company shall have no further liability
for payments hereunder.

--------------------------------------------------------------------------------



9.  Beneficiaries.    Any award approved following the death of a Participant
will be made to the Participant's most recently designated beneficiary or
beneficiaries under the 2007 Performance Incentive Plan (or any successor equity
incentive plan) of the Company. If no beneficiary has been designated by the
Participant, or if no beneficiary survives the Participant, or if a designated
beneficiary should die after surviving the Participant but before the award has
been paid, any award approved will be paid in a lump-sum payment to the
Participant's estate as soon as practicable.

10.  Capacity.    If any person entitled to payments under this Plan is
incapacitated and unable to use such payments in his or her own best interest,
the Company may direct that payments (or any portion) be made to that person's
legal guardian or conservator, or that person's spouse, as an alternative to the
payment to the person unable to use the payments. Court-appointed guardianship
or conservatorship may be required by the Company before payment is made. The
Company shall have no obligation to supervise the use of such payments.

11.  No Right of Employment.    Nothing contained herein shall be construed as
conferring upon the Participant the right to continue in the employ of the
Company as an officer or manager of the Company or in any other capacity.

12.  Severability and Controlling Law.    The various provisions of this Plan
are severable in their entirety. Any determination of invalidity or
unenforceability of any one provision will have no effect on the continuing
force and effect of the remaining provisions. This Plan shall be governed by the
laws of the State of California.

IN WITNESS WHEREOF, EIX has adopted this amended version of this Plan effective
the 25th day of February, 2009.

    EDISON INTERNATIONAL
 
 
/s/ Diane L. Featherstone


--------------------------------------------------------------------------------

Diane L. Featherstone, Senior Vice President


--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1



EDISON INTERNATIONAL EXECUTIVE INCENTIVE COMPENSATION PLAN Effective January 1,
1997 and as amended October 24, 2007 and February 25, 2009
